Case 0:21-cv-60097-CMA Document 1-2 Entered on FLSD Docket 01/15/2021 Page 1 of 8




                                    EXHIBIT B
Case 0:21-cv-60097-CMA Document 1-2 Entered on FLSD Docket 01/15/2021 Page 2 of 8
Case 0:21-cv-60097-CMA Document 1-2 Entered on FLSD Docket 01/15/2021 Page 3 of 8
Case 0:21-cv-60097-CMA Document 1-2 Entered on FLSD Docket 01/15/2021 Page 4 of 8
Case 0:21-cv-60097-CMA Document 1-2 Entered on FLSD Docket 01/15/2021 Page 5 of 8
Case 0:21-cv-60097-CMA Document 1-2 Entered on FLSD Docket 01/15/2021 Page 6 of 8
Case 0:21-cv-60097-CMA Document 1-2 Entered on FLSD Docket 01/15/2021 Page 7 of 8
Case 0:21-cv-60097-CMA Document 1-2 Entered on FLSD Docket 01/15/2021 Page 8 of 8
